Citation Nr: 0804867	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  94-42 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for traumatic 
arthritis of the knees.

2.  Entitlement to a rating in excess of 30 percent for the 
residuals of a right thigh laceration involving muscle groups 
XIV and XV.

3.  Entitlement to a rating in excess of 20 percent for the 
residuals of a left elbow injury.

4.  Entitlement to an effective date earlier than February 2, 
1993, for the award of a 10 percent rating for a chronic left 
ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1958 to August 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a 
rating in excess of 10 percent for the residuals of a right 
thigh laceration, denied entitlement for a compensable rating 
for the residuals of a left elbow injury, and granted a 
10 percent rating for chronic left ankle strain effective 
from February 2, 1993.  

A June 2003 rating decision, among other things, granted an 
increased 30 percent rating for the residuals of a right 
thigh laceration involving muscle groups XIV and XV with 
muscle weakness and hamstrings involvement effective from 
February 2, 1993, granted an increased 20 percent rating for 
residuals of a left elbow injury effective from February 2, 
1993, and denied entitlement to an effective date earlier 
than February 2, 1993, for the award of a 10 percent rating 
for a chronic left ankle strain.  In a March 2006 decision 
the VARO in Phoenix, Arizona, denied entitlement to service 
connection for traumatic arthritis of the knees.  In June 
2007, the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  Records show he elected to 
limit his testimony at that time to his traumatic knee 
arthritis claim.  A copy of the transcript of that hearing is 
of record.

The issues of entitlement to service connection for traumatic 
arthritis of the knees and entitlement to a rating in excess 
of 20 percent for the residuals of a left elbow injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  A December 2002 rating decision denied entitlement to 
service connection for traumatic arthritis of the knees; the 
veteran was notified of the decision but did not appeal.

3.  The evidence added to the record since the December 2002 
rating decision raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for traumatic arthritis of the knees.

4.  The evidence demonstrates no more than a moderate muscle 
injury to muscle group XV.  

5.  The claim for entitlement to an increased rating for a 
service-connected chronic left ankle strain was received by 
VA on February 2, 1993; there is no evidence of any earlier 
unadjudicated formal or informal claim and no factually 
ascertainable evidence of an increase within the year prior 
to that claim.


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim of 
entitlement to service connection for traumatic arthritis of 
the knees is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  The criteria for a rating in excess of 30 percent for the 
residuals of a right thigh laceration involving muscle groups 
XIV and XV have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 4.56, 4.73 (2007).

3.  The criteria for an effective date earlier than February 
2, 1993, for the award of an increased 10 percent rating for 
a chronic left ankle strain have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in July 2002, September 2004, May 2005, and October 
2005.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  A review of the October 2005 VCAA notice 
shows the veteran was informed, generally, of the basis for 
the denial in the prior decision and provided notice that 
described what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The Board further notes that the October 2005 VCAA notice 
adequately informed the veteran of the necessary evidence 
pertinent to the increased rating issue addressed in this 
decision and that the veteran by correspondence and personal 
hearing testimony has demonstrated actual knowledge of the 
relevant VA laws and regulations.  See Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  The 
notice requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  

In correspondence dated in March 2003 the Social Security 
Administration (SSA) reported that records associated with 
the veteran's prior disability benefits claims were 
unavailable.  Although the veteran has asserted that inactive 
military reserve service records have been lost, in his 
February 1968 application for VA benefits he reported he was 
not a member of the reserve forces.  At his June 2007 
personal hearing he stated he had be placed in the inactive 
reserves after his release from active duty, but that he also 
indicated his post-service medical treatment had been at VA 
medical facilities.  The veteran has not provided enough 
information to identify and locate any existing military 
reserve service medical treatment records.  Repeated efforts 
to obtain additional pertinent VA treatment records have been 
unsuccessful.  The Board finds there is no indication that 
any additional pertinent records actually exist and that 
further attempts to obtain additional evidence would be 
futile.  The available medical evidence is sufficient for an 
adequate determination of the issues addressed in this 
decision.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

New and Material Evidence Claim
Laws and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Factual Background and Analysis

In a December 2002 rating decision the RO denied entitlement 
to service connection for traumatic knee arthritis as 
secondary to the service-connected residuals of a right thigh 
laceration.  It was noted, in essence, that evidence 
demonstrating a present knee disability as a result of 
service or a service-connected disability had not been 
submitted.  The veteran did not appeal the rating decision, 
and it became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.1103 (2007).

Evidence considered at the time of the December 2002 rating 
decision includes an April 1958 service enlistment 
examination report noting a two and a half inch scar to the 
right knee and an August 1961 separation examination report 
noting a three inch vertical right knee scar.  Service 
treatment records show the veteran injured his right knee 
playing basketball in October 1960, but that X-rays revealed 
no abnormality.  In a February 1968 application for VA 
benefits the veteran reported that he had sustained injuries 
in an armed robbery and was hospitalized at St. Vincent's 
Hospital in October 1967.  An undated X-ray report noted an 
examination of the right knee revealed an irregularity of the  
spine which might be related to a recent injury, but that a 
similar appearance was sometimes present in early 
degenerative arthritis.  There was no other abnormality and 
the width of the knee joint appeared to be unremarkable.  
Service connection was denied for a right knee scar and 
injury in a May 1968 rating decision.  
 
An August 1982 private medical report noted the veteran had a 
metallic implant in the right knee.  A January 1983 rating 
decision denied reopening a claim for entitlement to service 
connection for a right knee disability.  

VA X-ray examination in April 1992 noted a motorcycle had 
fallen on the veteran's leg.  Findings consistent with 
progression of degenerative joint disease were provided.  X-
ray reports dated in July 1993 revealed mild degenerative 
changes in the bilateral knees compatible with osteoarthritis 
and a loose body in the right knee and a probable loose body 
in the left knee.  Hospital reports dated in August 1993 show 
the veteran underwent arthroscopy and debridement of the left 
knee.  Records show he underwent a right total knee 
arthroplasty in October 2000 and a left total knee 
arthroplasty in September 2001.  

Evidence received since the December 2002 rating decision 
includes private treatment records from R.L.W., M.D., dated 
in February 1999 showing the veteran had a right knee 
meniscus injury made worse by a recent motorcycle accident.  
It was noted he reported a diagnosis of traumatic arthritis 
had been provided after he sustained a grenade injury in 1961 
which had been labeled as a motor vehicle injury.  A 
March 1999 report noted he had traumatic arthritis that was 
not secondary to a recent injury and that it was from a 
compensatory gait secondary to a knee injury in 1960 or 1961.  
It was also noted that he reported seven years of his 
military records had been lost including records of his 
having been blown off a motorcycle near Metz.  Private 
medical correspondence dated in March 1999 from W.R.S., M.D., 
noted the veteran reported he sustained injuries on January 
28, 1999, when a car ran into him while he was riding his 
motorcycle.  It was also noted that he reported he had been 
involved in a serious motor vehicle accident in 1961 with 
injuries to his right thigh and hip, which required surgery, 
and to his right knee.  In correspondence dated in June 2007, 
Dr. R.L.W. stated the veteran had developed ingravescent 
traumatic arthritis of the knees as a result of his altered 
pattern of ambulation to compensate for pain related to 
injuries incurred in 1961.  

At his personal hearing in June 2007 the veteran testified 
that he began experiencing right knee problems in 
approximately 1965.  He attributed the onset of inside right 
knee pain to a gait change caused by his service-connected 
right thigh disability.  He stated that he had received 
treatment on his right knee during active service in Europe, 
but that the records of that treatment had been lost.  He 
asserted his right knee scar was still present.  

Based upon a comprehensive review of the evidence of record, 
the Board finds the evidence added since the last final 
rating decision is not cumulative or redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating that claim.  The basis of the prior denial of 
the veteran's claim was, in essence, that there was no 
evidence relating a present knee disability to service or to 
a service-connected disability.  The Board finds the June 
2007 private medical opinion of Dr. R.L.W. is new and 
material evidence.  Therefore, the claim must be reopened.

Increased Rating Claim
Right Thigh Injury
Factual Background

Service treatment records dated April 7, 1961, show the 
veteran sustained a four inch long laceration to the right 
anteromedial proximal thigh when he lost control of his 
motorcycle.  The examiner noted the wound extended into the 
subcutaneous fat, but did not involve muscle, fascia, or 
large vessels.  The wound was cleaned, debrided, sutured, and 
a dressing was applied.  The veteran was discharged to home 
with pain relief medication and orders for bed rest and a 
cold pack for one and a half days.  He was instructed to use 
crutches and return in two days.  An April 8, 1961, report 
noted he had been seen walking around the noncommissioned 
officer's club without his crutches and that he was advised 
to use them to rest his leg.  By April 14, 1961, the 
remaining sutures were removed and that the wound was healed.  
The veteran's August 1961 separation examination revealed a 
five inch horizontal scar to the anterior right thigh that 
was well healed with no sequelae.  Lower extremity and 
neurologic evaluations were clinically normal.  It was noted 
that the veteran had sustained a laceration to the right 
thigh in a 1961 motorcycle accident with treatment by 
suturing.  

In a February 1968 application for VA benefits, the veteran 
reported that he had injured his right thigh in 1961 causing 
a loss of musculature and nerve structure in the upper thigh 
region that required hospitalization and several layers of 
sutures to enable him to regain the use of his right leg.  He 
also noted he had sustained injuries in an armed robbery in 
October 1967 and that he had been hospitalized at St. 
Vincent's Hospital in October 1967.  X-ray reports associated 
with this October 1967 period of hospitalization noted an 
examination of the right knee revealed an irregularity of the 
tibial spine which might be related to a recent injury, but 
that a similar appearance was sometimes present in early 
degenerative arthritis.  There was no other abnormality and 
the width of the knee joint appeared to be unremarkable.  

A May 1968 rating decision established service connection for 
the residuals of a right thigh scar.  A 0 percent rating was 
assigned. 

Thereafter, records reflect treatment for the right thigh 
disorder.  A May 1975 report shows a cane was issued due to a 
right thigh disability.  A July 1975 report noted he had 
weakness of the right lower extremity secondary to an old 
injury.  It was noted that he was undergoing muscle 
strengthening exercises with a right leg within functional 
levels of strength and a significantly stronger left leg.  

On VA examination in March 1975 the veteran complained of 
right leg pain, muscle spasms, cramps, giving way, and nerve 
pain.  In was noted he sustained a severe laceration to the 
right thigh in 1961 that was very deep involving primarily 
the adductor of muscle group XV and that he reported he had 
been told the nerves and muscles were cut down to the artery.  
An examination revealed a cleft-like palpable and visible 
defect obliquely down across the anteromedial aspect of the 
proximal right thigh with an obvious defect in muscle groups 
XIV and XV.  Muscle injuries were identified to the adductor 
longus, perhaps the margin of the brevis and the edge of the 
magnus or more deeply into it, and of the rectus and the 
upper portion of the medialis.  There was local tenderness 
especially to deep palpation.  The quadriceps muscle and 
adductors on the right appeared to have muscle strength of 
about fair plus, but they fatigued rapidly upon repeated 
effort.  The examiner noted the muscles fibrillated after a 
little fatigue and sometimes at rest during the examination.  
The diagnoses included severe right thigh laceration with 
involvement of muscle groups XIV and XV with scarring and 
actual defect of the muscle group including weakness, muscle 
spasm, and rapid fatigue.  

During a November 1978 VA medical examination, the veteran 
was described as a highly manipulative person who distorted 
reality to his advantage.  A diagnosis  of dependent, 
immature sociopathic personality disorder was provided.

On VA examination in November 1982 the veteran reported he 
sustained injuries in a motor vehicle accident in 1960 
including severe wounds to the right thigh.  He stated a 
Teflon sleeve had been used to repair his right femoral 
artery.  He also reported he had been placed in a body cast 
enclosing the entire right leg and that he had been 
hospitalized for four months.  He stated that after his 
hospital discharge he had a severe limp and that his damaged 
nerves did not regenerate.  

The examiner noted the veteran walked with an aluminum 
crutch-cane in his right hand and a limp on the right.  There 
was a well-healed 15 cm scar to the right thigh diagonally 
and parallel to the Poupart's ligament 9 cm distally.  There 
was palpable atrophy of the right quadriceps and weakness on 
muscle testing.  There was easy fatigue on straight leg 
raises, but the thigh circumferences were equal.  There was a 
sensory deficit to light touch and pinprick from the scar 
distal to the anteromedial aspect of the thigh.  There was a 
full range of motion of the right hip.  The diagnoses 
included laceration of the right thigh.

In a December 1984 decision the Board granted entitlement to 
a 10 percent rating for laceration of the right thigh.  It 
was noted that there were discrepancies in the evidence of 
record, but the Board found reasonable doubt in favor of the 
veteran's claim.  The injury was rated as a moderate muscle 
injury under diagnostic code 5314.  

On VA examination in April 1993 the veteran reported he 
sustained a combat-related deep laceration of the right thigh 
in 1960.  It was noted that "[a]pparently the quadriceps 
muscles, as well as the nerves on the anterior aspect of the 
right thigh, were severed."  Problems with chronic pain and 
weakness were noted to have continued since service.  

At a personal hearing in June 1994 the veteran testified that 
his right thigh scar was approximately seven to ten inches 
long and an inch wide.  He reported he had undergone two 
operations at a base in Germany during active service and 
that he still experienced phantom nerve pains because of the 
severed nerves.  He submitted color photographs of his right 
thigh scar.  He also testified that he had been unconscious 
for three days after his accident, that he had been 
hospitalized for over a week, and that he had been placed in 
a hard plastic cast for four weeks.  He reported that he was 
presently unable to put any weight on his right leg without 
having spasms of pain.  He described an area of complete 
numbness about the size of his hand in the area of the scar.  
He stated he had spasms and fatigue within the muscles and 
was unable to walk any distance without falling.  He stated 
he was unable to work because of problems with his leg.  

A June 2003 VA orthopedic examination report noted the 
veteran's claims file was reviewed and that service treatment 
records showed he sustained a four-inch long laceration to 
the right anteromedial proximal thigh.  It was noted he 
reported current symptoms of pain running down his leg with 
an electric shock-type sensation and that he stated he 
experienced rapid muscle fatigue and right leg swelling when 
he was fatigued.  He reported he also had swelling in the 
left leg to a lesser extent.  He stated he had fallen due to 
weakness and lack of endurance.  He complained of flare-ups 
at least once or twice per day which lasted from five to 
30 minutes.  He described the pain in his thigh as a 
"charley horse" sensation and stated his flare-ups occurred 
after standing for approximately three hours.  He reported 
that other than suturing of the laceration he had no other 
surgery on his thigh.  

It was also noted that the veteran provided a much different 
story as to his service injury than was recorded in his 
service treatment records and that he reported he had been 
blown off his motorcycle by an explosion while carrying 
secret papers.  The examiner noted he stated that there had 
been a big cover-up concerning the degree of his injuries and 
that he reported he had woken up three days after his injury 
with injuries requiring 477 stitches.  

The examiner noted the thigh wound measured 12 cm in length 
and was somewhat depressed.  Thigh circumference at five 
inches above the patella was 54.5 cm on the right and 55 cm 
on the left.  The knee and hip were moved without any pain in 
the thigh area.  There was no tenderness in the thigh.  There 
were subjective complaints of numbness distal to the 
transverse laceration, but it was the examiner's opinion that 
thigh flares did not really limit range of motion in any of 
the joints and did not seem to be affected by the thigh 
itself.  The examiner noted the veteran walked distally on 
both legs and he was not seen trying to lock his knees to 
avoid firing the quadriceps muscles while walking.  There was 
no evidence of ankylosis.  The examiner's assessment with 
regard to the thigh was that the veteran had some right leg 
weakness with muscle strength as compared to the left with 
thigh measurements that were basically the same.  It was 
noted that it was difficult to resolve the disparity between 
the veteran's reported description of the injury compared 
with what was reported in his records and that it was not 
known how a laceration strictly in the subcutaneous tissues 
could have led to muscle weakness, a "charley horse" 
sensation, or a shooting electric shock-type sensation down 
the leg.  

VA treatment records dated in May 2006 show the veteran 
reported swelling to the right inner thigh with a spontaneous 
onset and subsequent decrease.  The examiner noted a tender 
small nodule to the right inner thigh in the muscle layer.  
An impression of residual of possible hematoma versus muscle 
spasm was provided.  

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the appeal, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  Disabilities may be rated 
separately without violating the prohibition against 
pyramiding if the disorder does not constitutes the same 
manifestations.  See Evans v. Brown, 9 Vet. App. 273, 281 
(1996).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2007).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323). 38 C.F.R. § 4.55(b).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2007).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  

A slight disability of muscles is described as a simple wound 
of muscle without debridement or infection.  The service 
department records would demonstrate a superficial wound with 
brief treatment and return to duty.  Healing would be shown 
as having been with good functional results.  No cardinal 
signs or symptoms of muscle disability would be shown and the 
scar would be minimal with no evidence of fascial defect, 
atrophy, or impaired tonus.  There would be no impairment of 
function or metallic fragments retained in muscle tissue.  
Id.

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity.  Adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  Id.



531
4
Group XIV.
Rating

Function: Extension of knee (2, 3, 4, 5); simultaneous 
flexion of hip and flexion of knee (1); tension of 
fascia lata and iliotibial (Maissiat's) band, acting 
with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2). 
Anterior thigh group: 
1.	Sartorius; 
2.	rectus femoris; 
3.	vastus externus; 
4.	vastus intermedius; 
5.	vastus internus; 
6.	tensor vaginae femoris. 

    Severe
40

    Moderately Severe
30

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5314 (2007)

531
5
Group XV.
Rating

Function: Adduction of hip (1, 2, 3, 4); flexion of hip 
(1, 2); flexion of knee (4). 
Mesial thigh group: 
1.	Adductor longus; 
2.	adductor brevis; 
3.	adductor magnus; 
4.	gracilis. 

    Severe
30

    Moderately Severe
20

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5315 (2007)

Analysis

As an initial matter, the Board finds the veteran's post-
service statements to the extent that he sustained severe 
injuries in an accident involving a secret military mission, 
a truck, an explosion, a period of unconsciousness, a 
prolonged period of hospitalization, and a military cover-up 
to be of no probative value.  It is significant to note that 
the available contemporaneous service treatment records are 
presumed to be credible as they appear to have been recorded 
in the normal course of activities.  The post-service medical 
evidence also indicates the veteran was found to be to be a 
highly manipulative individual who distorted reality to his 
advantage with a diagnosis of dependent, immature, 
sociopathic personality disorder.  In addition, although the 
veteran has stated that he experienced disabling right lower 
extremity symptoms at the time of his discharge from active 
service in 1961, he has submitted no probative supporting 
evidence of such symptoms during the period from August 1961 
until his initial VA disability application in February 1968 
when he reported a loss of musculature and nerve structure in 
the right upper thigh.  Therefore, the Board finds the 
veteran's statements to the extent they are not supported by 
independent evidence to be of little probative value.  
Similarly, any report of physical symptoms or medical 
findings provided in apparent reliance upon his statements 
are considered to warrant a lesser degree of probative 
weight.

VA records show service connection has been established and 
that the veteran is presently receiving a 30 percent rating 
for the service-connected residuals of a right thigh 
laceration involving muscle groups XIV and XV with muscle 
weakness and hamstrings involvement.  The Board also notes 
that there is a wide disparity in the service treatment 
record description of the injuries the veteran incurred in 
1961 and the objective medical findings first noted by VA 
examination in March 1975.  In addition, there is some 
inconsistency in the objective medical findings of that 
examination and findings reported after March 1975.  These 
inconsistencies must be reconciled to determine the extent of 
the veteran's service-connected muscle injury.

The Board notes that service treatment records clearly show 
the veteran sustained a right thigh laceration during active 
service and that on VA examination in March 1975 there was a 
cleft-like palpable and visible defect obliquely down across 
the anteromedial aspect of the proximal right thigh with an 
obvious defect in muscle groups XIV and XV.  The March 1975 
examiner also noted there was local tenderness, especially to 
deep palpation, and that the quadriceps muscle and adductors 
on the right appeared to have muscle strength of about fair 
plus with rapid fatigue upon repeated effort.  The muscles 
fibrillated after a little fatigue and sometimes at rest 
during the examination.  The diagnoses included severe right 
thigh laceration with involvement of muscle groups XIV and XV 
with scarring and actual defect of the muscle group including 
weakness, muscle spasm, and rapid fatigue.  The March 1975 
examiner, however, provided no opinion as to any nerve 
involvement.  Subsequent treatment records show the veteran 
underwent strengthening exercises for the right lower 
extremity.  

VA medical examination in November 1982 revealed a well-
healed 15 cm scar to the right thigh diagonally with palpable 
atrophy of the right quadriceps and weakness on muscle 
testing.  There was easy fatigue on straight leg raises, but 
the thigh circumferences were equal.  There was a sensory 
deficit to the light touch and pinprick from the scar distal 
to the anteromedial aspect of the thigh.  There was a full 
range of motion of the right hip.  The diagnoses included 
laceration of the right thigh.

A June 2003 VA orthopedic examination report noted the 
veteran's claims file was reviewed and that the thigh 
circumference measurements were approximately equal.  The 
knee and hip were moved without any pain in the thigh area 
and there was no tenderness in the thigh.  It was the 
examiner's opinion that thigh flares did not really limit 
range of motion in any of the joints and did not seem to be 
affected by the thigh itself.  The veteran did not appear to 
avoid firing the quadriceps muscles while walking.  The 
examiner's assessment was that the veteran had some right leg 
weakness with muscle strength as compared to the left.  

Based upon the overall evidence of record and applying all 
reasonable doubt in the veteran's favor, the Board finds the 
service-connected residuals of a right thigh laceration 
involving muscle groups XIV and XV with muscle weakness and 
hamstrings involvement were incurred as a result of a 
moderate muscle injury with no more than superficial nerve 
damage.  The probative evidence demonstrates the veteran 
sustained a severe laceration to the right upper thigh which 
was later found to have involved injuries in the muscle with 
associated weakness, pain, spasm, and superficial sensory 
nerve damage.  The evidence as to any indication of a more 
severe muscle, nerve, or artery involvement is considered to 
be of no probative value.  The Board finds that the veteran 
sustained a severe laceration during active service, but that 
the evidence demonstrates the muscle injury incurred was no 
more than a moderate muscle disability for VA compensation 
purposes.

VA regulations describe a moderate disability of the muscles 
as a deep penetrating wounds or with residuals of debridement 
or prolonged infection.  A history of consistent complaints 
may include fatigue and fatigue-pain after moderate use and 
the evidence should include signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
definite weakness or failure in comparative tests.  

There is no probative evidence in this case of a moderately 
severe or severe muscle disability.  There is no evidence of 
shattering bone fracture, intermuscular binding, prolonged 
infection, sloughing of soft parts, or intermuscular 
cicatrization.  There is no probative evidence of 
unemployability due to an inability to keep up with work 
requirements as a result of this injury and no probative 
evidence of an occupational impairment for many years after 
service.  The objective findings do not include indications 
on palpation of moderate or extensive loss of deep fascia or 
muscle substance or a moderate loss of normal firm 
resistance.  There are no soft or flabby muscles in the wound 
area.  The tests of strength or endurance compared with the 
sound side or of coordinated movements do not show positive 
evidence of severe impairment of function.  There is no 
adhesion of a scar to one of the long bones with epithelial 
sealing over the bone without true skin covering.  

The Board notes that VA examination in March 1975 described 
the veteran's injury in 1961 as involving primarily the 
adductor of muscle group XV with an obvious defect in muscle 
groups XIV and XV; however, these muscle groups are within 
the same anatomical region.  They do not affect entirely 
different functions and they act upon the same joints.  As 
such, separate or combined ratings for any injuries to muscle 
groups XIV and XV are prohibited.  See 38 C.F.R. § 4.55.  The 
muscle injuries in this case have been specifically 
identified as to the adductor longus, the brevis, the magnus, 
the rectus, and the medialis.  Therefore, the Board finds 
diagnostic code 5315 is the more appropriate diagnostic code.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

Based upon the overall evidence of record, the Board finds 
the veteran's service-connected residuals of a right thigh 
laceration are presently manifested by no more than a 
moderate injury to Muscle Group XV.  The disability is not 
shown to have undergone any demonstrable increases during the 
course of this appeal for a staged rating.  There is no 
probative evidence of any associated, unadjudicated joint 
disability nor painful superficial scarring upon examination 
to warrant separate rating consideration.  Therefore, the 
veteran's claim for entitlement to a rating in excess of 30 
percent must be denied.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record as to this disability is not indicative of a marked 
interference with employment.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.
Earlier Effective Date Claims
Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400(b)(2)(i), (r) (2007).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  In asserting a claim of CUE, the claimant must show 
that: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).  

Generally, Board decisions are final from the stamped mailing 
date on the face of the decision, unless reconsideration is 
ordered, the decision is revised because of CUE, or a timely 
notice of appeal is received by the Court.  38 C.F.R. 
§ 20.1100 (2007).  A determination on a claim by the agency 
of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  38 C.F.R. 
§ 20.1103 (2007).  A determination by the agency of original 
jurisdiction affirmed by the Board is subsumed by the final 
Board determination.  38 C.F.R. § 20.1104 (2007).  

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  For the purpose of 
authorizing benefits, a rating or other adjudicative decision 
of the Board that constitutes a reversal or revision of a 
prior decision of the Board on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  Review to determine whether CUE exists 
in a case may be instituted by the Board on the Board's own 
motion or upon request of the claimant.  A request for 
revision of a decision of the Board based on CUE may be made 
at any time after that decision is made.  Such a request 
shall be submitted directly to the Board and shall be decided 
by the Board on the merits, without referral to any 
adjudicative or hearing official acting on behalf of the 
Secretary.  38 U.S.C.A. § 7111 (West 2002).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable VA file number; and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(a) (2007).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
of this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(b).

Factual Background and Analysis

Records show that service connection was established for a 
chronic left ankle strain in May 1976.  A 10 percent rating 
was assigned effective from June 11, 1974.  In VA 
correspondence dated in November 1981 the veteran was 
notified of a proposed reduction in the service-connected 
disability rating from 10 percent to 0 percent for his left 
ankle, based on an August 1981 VA medical examination showing 
improvement in the left ankle.  The veteran subsequently 
perfected an appeal as to the denial of entitlement to a 
compensable rating.  In December 1983 the Board, among other 
things, denied the veteran's appeal for entitlement to a 
compensable rating for a chronic left ankle strain.  It was 
noted that a recent VA examination revealed a full range of 
motion without swelling or deformity.  A June 1992 rating 
decision denied entitlement to an increased rating for a 
chronic left ankle strain.  The veteran was notified of the 
determination and his appellate rights by correspondence 
dated in October 1992, but did not appeal.  

In correspondence received on February 2, 1993, the veteran 
requested entitlement to an increased rating for his service-
connected left ankle disability.  He asserted, in essence, 
that a rating should be retroactive to 1982.  

VA examination in April 1993 revealed tenderness in the 
region anterior to the left medial malleolus.  There was pain 
on dorsiflexion and inversion, but a full range of motion.  
There was no evidence of swelling, deformity, warmth, or 
erythema.  

An August 1993 rating decision granted entitlement to an 
increased 10 percent rating for chronic left ankle strain.  
An effective date from February 2, 1993, was assigned.  

In subsequent statements in support of his claim the veteran 
asserted that an effective date was warranted from 1982 
because a prior rating was improperly reduced.  He claimed 
that the medical evidence had not been properly considered at 
that time.  

Based upon the evidence of record, the Board finds 
entitlement to an effective date earlier than February 2, 
1993, for an increased 10 percent rating for chronic left 
ankle strain is not warranted.  There is no evidence of any 
earlier unadjudicated formal or informal claim and no 
factually ascertainable evidence demonstrating an increase in 
disability within one year of the veteran's February 2, 1993, 
claim.  The veteran has made no specific claim of CUE in the 
June 1992 rating decision and no obvious error is revealed 
upon review.  The Board also finds that the veteran has not 
filed a motion for review of the December 1983 Board decision 
denying entitlement to a compensable rating and that there is 
no apparent basis for the Board to make a motion on its own 
initiative.  Therefore, the claim for an effective date 
earlier than February 2, 1993, for the award of an increased 
10 percent rating must be denied.  The preponderance of the 
evidence is against the veteran's claim.




ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for traumatic arthritis of 
the knees; to this extent the appeal is granted.  

Entitlement to a rating in excess of 30 percent for the 
residuals of a right thigh laceration involving muscle groups 
XIV and XV is denied.

Entitlement to an effective date earlier than February 2, 
1993, for the award of a 10 percent rating for a chronic left 
ankle strain is denied.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
in July 2002, September 2004, May 2005, and October 2005.  An 
additional notice in March 2006 notified him that the VCAA 
notice requirements applied to all elements of a claim.  The 
Board notes, however, that in light of the development 
requested in this remand that the veteran should be provided 
an additional VCAA notice as to his left elbow disability 
increased rating claim.  See Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

As noted above, the Board finds that new and material 
evidence was received to reopen the veteran's claim for 
entitlement to service connection for traumatic arthritis of 
the knees.  The available medical evidence includes 
inconsistent medical opinions as to etiology.  Specifically, 
service treatment records include an April 1958 service 
enlistment examination report noting a two and a half inch 
scar to the right knee and an August 1961 separation 
examination report noting a three inch vertical right knee 
scar.  Records also show the veteran injured his right knee 
playing basketball in October 1960, but that X-rays revealed 
no abnormality.  

In a February 1968 application for VA benefits the veteran 
reported that he had sustained injuries in an armed robbery 
and was hospitalized at St. Vincent's Hospital in October 
1967.  X-ray reports noted an examination of the right knee 
revealed an irregularity of the tibial spine which might be 
related to a recent injury, but that a similar appearance was 
sometimes present in early degenerative arthritis.  An August 
1982 private medical report noted the veteran had a metallic 
implant in the right knee.  An April 1992 VA X-ray 
examination report noted a motorcycle had fallen on the 
veteran's leg with findings consistent with progression of 
degenerative joint disease.  Hospital reports show the 
veteran underwent arthroscopy and debridement of the left 
knee in August 1993, a right total knee arthroplasty in 
October 2000, and a left total knee arthroplasty in September 
2001.  

Private treatment records from R.L.W., M.D., dated in 
February 1999 show the veteran had a right knee meniscus 
injury made worse by a recent motorcycle accident.  A 
March 1999 report noted he had traumatic arthritis that was 
not secondary to a recent injury and that it was from a 
compensatory gait secondary to a knee injury in 1960 or 1961.  
In correspondence dated in June 2007 Dr. R.L.W. stated the 
veteran had developed ingravescent traumatic arthritis of the 
knees as a result of his altered pattern of ambulation to 
compensate for pain related to injuries incurred in 1961.  
The Board notes, however, that Dr. R.L.W. provided no 
rationale for his opinion concerning the affects of injuries 
sustained in 1961 and that his opinion as to the cause and 
degree of gait changes appear to be inconsistent with VA 
examination findings.  Therefore, an additional medical 
opinion as to etiology is required. 

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (2007).  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA will not concede a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b).

As to the issue of entitlement to a rating in excess of 20 
percent for the residuals of a left elbow injury, the Board 
notes that a June 2003 rating decision granted an increased 
20 percent rating for residuals of a left elbow injury 
effective from February 2, 1993.  It was also noted, in 
essence, that while the veteran did not meet the criteria for 
a 20 percent rating under the criteria for an orthopedic or 
neurologic disability that a combined 20 percent rating would 
be awarded.  The Court, however, has held that a hyphenated 
rating is not appropriate where the appellant has two 
different disabling conditions.  Tropf, 20 Vet. App. 317.  
Therefore, the Board finds that additional development as to 
whether separate orthopedic and neurologic disability ratings 
as a result of a left elbow injury during active service are 
warranted is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification for his remaining increased 
rating claim including (1) that to 
substantiate his claim he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life, (2) generally 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  The veteran should be scheduled for a 
VA orthopedic examination for opinions 
(1) as to whether there is a 50 percent 
probability or greater (as likely as not) 
that a present right knee disability was 
incurred as a result of active service or 
was aggravated because of a service-
connected disability and (2) as to the 
present nature and extent of his service-
connected left elbow disability to 
include any present residual neurologic 
symptoms.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  A 
specific determination must be provided 
as to whether separate orthopedic and 
neurologic disability ratings as a 
result of a left elbow injury during 
active service are warranted.  If the 
benefits sought remain denied, the 
veteran should be furnished a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


